TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00675-CR




                               Darrell Glenn Geyer, Appellant

                                               v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
          NO. 005294, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING




               Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                             __________________________________________

                                             Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant’s Motion

Filed: December 6, 2001

Do Not Publish